COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



THE HOUSING AUTHORITY OF
THE CITY OF EL PASO,

 
                           Appellant,

v.

ROBERTO ALVARADO,

                            Appellee.


§

§

§

§

§


No. 08-03-00113-CV

Appeal from the

34th Judicial District Court

of El Paso County, Texas

(TC# 2000-1979)
 
M E M O R A N D U M    O P I N I O N


	Pending before the Court is the parties' joint motion to vacate the trial court's
judgment and dismiss the case with prejudice pursuant to Tex. R. App. P. 42.1(a)(1), which
states:
	(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
		(1) in accordance with an agreement signed by all parties or their attorneys and
filed with the clerk; 

.               .               .



	The Appellant and Appellee have complied with the requirements of Rule 42.1(a)(1).
The parties have requested that the Court grant their motion to vacate the trial court's
judgment and dismiss the case with prejudice pursuant to Texas Rules of Appellate
Procedure Rule 43.2(e).  Texas Rules of Appellate Procedure 43.2(e) provides that the
appellate court may vacate the trial court's judgment and dismiss the case.  The Court has
considered this cause on the parties' joint motion and concludes the motion should be granted
and the trial court's judgment be vacated and the cause be dismissed with prejudice pursuant
to the terms of their settlement agreement.  In accordance with the parties' motion each party
shall bear his or its own costs and attorney fees.  We therefore vacate the judgment of the
trial court and dismiss the case with prejudice, each party to bear his or its own costs and
attorney fees.  
June 3, 2004
 ______________________________________  
						RICHARD BARAJAS, Chief Justice



Before Panel No. 3 
Barajas, C.J., Larsen, and Chew, JJ.